Citation Nr: 0703558	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of service connection for a heart condition, to include 
pericarditis.

2.  Entitlement to service connection for bilateral 
osteoarthritis of the knee.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to November 
1980, and served on active duty for training from June 3, 
1992 to June 20, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire that denied the veteran's claims 
of entitlement to service connection for a heart condition 
with pericarditis, acute, and osteoarthritis, both knees.  
The veteran perfected a timely appeal of these determinations 
to the Board.


FINDINGS OF FACT

1.  The veteran has submitted new evidence that relates to an 
unestablished fact necessary to substantiate his claim.

2.  Pericarditis was not incurred on active duty.

3.  The veteran does not have a current heart condition 
related either to his 1992 episode of pericarditis, to in-
service sulfur exposure, or otherwise to active service.

4.  The veteran did not incur osteoarthritis or any knee 
problem in service, and any currently diagnosed knee problem 
is not related to the veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
previously denied claim of service connection for a heart 
condition, to include pericarditis.  38 U.S.C.A. § 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  A heart condition, to include pericarditis, was not 
incurred during or aggravated by active service, and did not 
manifest to a degree of 10 percent within a year following 
discharge from service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 
(2006).

3.  Bilateral osteoarthritis of the knee was not incurred 
during or aggravated by active service, and did not manifest 
to a degree of 10 percent within a year following discharge 
from service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
May 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claims, 
including to reopen his claim for a heart disorder, see Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, and written statements from the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  New and Material Evidence

The veteran's claim for service connection for a heart 
condition, diagnosed as pericarditis, was denied in a 
February 1993 rating decision by the RO in Salt Lake City, 
Utah, and that decision became final.  The basis of the RO's 
denial was that the veteran's heart condition existed prior 
to active duty for training, and that from the evidence of 
record, the condition appeared to have been an acute and 
transitory condition, which was under treatment and 
subsequently resolved without any evidence of residuals.

Even though the RO in its March 2005 Statement of the Case 
found that new and material evidence had been submitted to 
reopen the claim, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, VA received new evidence in the form of 
VA medical treatment records dated March 1998 to December 
2004.  On March 1999 outpatient examination, a diagnosis of 
pericarditis was indicated.  Also, in a May 2004 record, it 
was noted that the veteran had been given a diagnosis of 
chronic pericarditis, for which he had received multiple 
courses of steroid.  As this new evidence relates to the fact 
that the veteran continues to have pericarditis, which is an 
unestablished fact necessary to substantiate his claim, it is 
material.  The Board thus finds that new and material 
evidence has been received to reopen the veteran's previously 
denied claim of service connection for a heart condition, to 
include pericarditis.

III.  Service Connection

The veteran claims entitlement to service connection for a 
heart condition.  Specifically, the veteran has claimed that 
he incurred pericarditis in June 1990, during a period of 
active duty for training, and that he suffers a heart 
condition as the result of sulfur poisoning while on active 
duty in early 1980.  He also claims entitlement to service 
connection for osteoarthritis of both knees.  Specifically, 
he claims that his knees began hurting him in April 2003, and 
were first injured on active duty in spring 1980.

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as arthritis 
and cardiovascular disease, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive periods for arthritis and 
cardiovascular disease are each one year.  38 C.F.R. § 3.307, 
3.309(a).

A.  Heart condition, to include pericarditis

For the following reasons, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim for a heart condition.

First, to the extent that the veteran has suffered a heart 
condition diagnosed as pericarditis, the Board finds that 
such illness predates the veteran's ACDUTRA service, and was 
not incurred on active duty.

The veteran's service medical records prior to 1992 are 
negative for any complaints of or treatment for a heart 
condition, and there is no indication in the medical record 
that the veteran suffered from pericarditis or any other 
heart condition until 1992.

The veteran's service medical records indicate that while on 
ACDUTRA in June 1992, he was treated for chest and stomach 
pains.  On examination, the veteran reported that his pains 
had been an ongoing problem for the past two and a half 
months, and that he had been to the VA hospital for three 
days during that period, at which time he was told he had a 
virus.  The veteran was diagnosed as having viral 
pericarditis.

VA medical treatment records confirm that a month prior to 
his ACDUTRA, in May 1992, the veteran was treated for chest 
pains and a viral-like illness, and was diagnosed with 
pericarditis.

Second, the record reflects that the veteran does not have a 
current heart condition related to his 1992 pericarditis.

VA medical treatment records dated in August 1992 indicate 
that, on examination, the veteran had resolved pericarditis, 
likely post viral, and that he could return to normal 
activity.  On service medical examination in August 1993, no 
heart-related problems were noted, and the veteran had a 
normal evaluation of the heart.

There are no available medical treatment records from August 
1993 to January 1998.

VA medical treatment records dated from January 1998 to 
December 2004 indicate many instances of treatment for 
complaints of chest pains.  Also, the Board notes that 
diagnoses of pericarditis have been indicated at several 
points in these records, such as on examination in March 
1999, and in May 2004, where it was noted that the veteran 
had a diagnosis of chronic pericarditis, for which he had 
received multiple courses of steroid that had not reduced 
pain.

However, the overwhelming medical evidence contained in these 
records suggests that the veteran does not suffer a heart 
condition related to his 1992 pericarditis.  On March 1998 
examination, the veteran was noted to have no evidence of 
ongoing chronic pericarditis.  On April 1999 examination, the 
examiners' impression was that pericarditis seemed very 
unlikely.  On July 1999 examination, it was thought that the 
veteran's pains were gastroesophageal reflux disease or 
esophageal spasm, rather than pericarditis.  July 2001 
hospital reports show treatment for chest pains, with the 
treating physician's assessment being that the pains were 
non-cardiac in nature.  On October 2003, there was no 
evidence for the veteran's symptoms being cardiac in nature.  
In February 2003 it was noted that the veteran's pain was 
most likely musculoskeletal.  On March 2004 it was noted that 
the veteran's chest pain was most likely musculoskeletal in 
origin.  In March 2004, it was noted that the veteran's chest 
pain had never been proven to be cardiac in nature.  On 
September 2004 inpatient examination, the veteran was 
diagnosed as having atypical chest pain, with all evidence 
gathered from significant work up repeated at several 
institutions pointing against an ischemic cardiac etiology 
for the pain; it was noted at that time that the veteran may 
have had pericarditis at some time, but that his 
symptoms/signs were not consistent with pericarditis.  On 
earlier September 2004 examination, it was noted that there 
was no evidence active pericarditis.  In May 2004, chest pain 
was diagnosed as non-cardiac.  On examination in December 
2004, the VA examiner opined that although there was a 
possibility that chest pain could still be due to 
pericarditis, EKG did not show signs of it, the veteran 
denied any recent viral illnesses, a recent echo did not show 
any signs of pericarditis, and the veteran's pain was most 
likely musculoskeletal.

Finally, the Board notes the veteran's contention that he 
suffers a heart condition due to sulfur poisoning during 
active service in 1979 or 1980.  However, the veteran's 
service medical records are completely negative for any 
indication of exposure to sulfur, or related treatment or 
complaints.  The Board also notes an October 2004 VA medical 
treatment record addressing the veteran's contention that 
sulfur poisoning caused his heart condition, in which the VA 
physician expressed that he did not have objective evidence 
documenting the veteran's exposure to sulfur, and was not 
aware of any association between sulfur and pericarditis in 
the medical literature.  As there is no record of any in-
service exposure to sulfur by the veteran or any residual 
effects thereof, nor any established medical nexus between a 
heart condition with which the veteran has ever been 
diagnosed and sulfur exposure, a preponderance of the 
evidence is against the veteran's claim that in-service 
sulfur exposure resulted in a current heart condition, 
including pericarditis.

Accordingly, service connection for a heart condition, 
including pericarditis, is not warranted in the instant case.

B.  Osteoarthritis of the knees

For the following reasons, the Board finds that a 
preponderance of the evidence is also against the veteran's 
claim of service connection for osteoarthritis of the knees.

First, the veteran's service medical records are completely 
negative for complaints of or treatment for knee pain, 
including arthritis.  On service medical examinations dated 
in September 1980, May 1985, January 1986, January 1990, and 
August 1993, the veteran's lower extremities were noted to 
have a normal evaluation, and no complaints of knee pain or 
other knee problems were noted.

The Board notes that on report of medical history in 
September 1980, the veteran reported that he had, or at some 
point had had, swollen or painful joints.  However, on report 
of medical history in May 1985, January 1986, January 1990, 
and August 1993, the veteran reported that he did not have, 
nor had ever had, swollen or painful joints.  Also, the 
veteran reported in September 1980, May 1985, January 1986, 
January 1990, and August 1993 that he did not have and had 
never had a "trick" or locked knee, or arthritis, 
rheumatism or bursitis.

Second, although VA medical treatment records indicate 
complaints of knee pain by the veteran, as well as treatment 
for osteoarthritis in the veteran's knees, the first 
indication of such treatment or complaints of knee pain is in 
September 2002.  Moreover, there is no medical opinion or 
other competent medical evidence linking osteoarthritis of 
the veteran's knees to his period of service.

The record does not reflect that the veteran incurred 
osteoarthritis or any knee problem in service or within a 
year of service, or that any currently diagnosed knee problem 
is related in any way to the veteran's service.  Accordingly, 
service connection for osteoarthritis of the knees is not 
warranted in this case.

Although the veteran may believe that he currently suffers 
disabilities related to his periods of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material having been received, the veteran's claim of 
entitlement to service connection for a heart condition, to 
include pericarditis, is reopened; to this extent alone, the 
claim is granted.

Entitlement to service connection for a heart condition, to 
include pericarditis, is denied.

Entitlement to service connection for bilateral 
osteoarthritis of the knee is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


